Exhibit 10.1

AMENDMENT No. 7 TO SECURED LOAN AGREEMENT

AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”) dated as of June 26, 2009
among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK NATIONAL ASSOCIATION,
a national banking association (the “Collateral Agent” and “Securities
Intermediary”), LEASE EQUITY APPRECIATION FUND II, L.P., a Delaware limited
partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a Delaware
corporation (the “Servicer”), LEAF FUNDING INC., a Delaware corporation (the
“Originator”) and LEAF FUND II, LLC, a Delaware limited liability company (the
“Borrower”).

W I T N E S S E T H:

WHEREAS, the parties hereto are parties to the Secured Loan Agreement, dated as
of June 1, 2005 (as modified, amended or supplemented from time to time, the
“Secured Loan Agreement”);

WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the parties
hereto wish to amend the Secured Loan Agreement and hereby agree that the
Secured Loan Agreement is hereby amended; and

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

SECTION 1. Definitions.

(a) Whenever used in this Amendment, capitalized terms used and not otherwise
defined herein shall have the meanings set forth in Appendix A to the Secured
Loan Agreement.

(b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.

SECTION 2. Amendments.

(a) The definitions of Expected Facility Termination Date and Maximum Facility
Amount in Appendix A shall be struck in their entirety and replaced with:

“Expected Facility Termination Date” means July 31, 2009.

“Maximum Facility Amount” means $125,000,000.

b) The Note is hereby modified so that the Maximum Facility Amount thereunder is
$125,000,000.



--------------------------------------------------------------------------------

SECTION 3. Effective Date. The effective date of this Amendment shall be the
date hereof.

SECTION 4. Representations and Warranties.

Borrower, LEAF and Servicer each hereby severally certifies as to itself that
its respective representations and warranties set forth in Article VI of the
Secured Loan Agreement (and any other representations and warranties made by
Borrower, LEAF or Servicer in the Secured Loan Agreement) are true and correct
on the date hereof with the same force and effect as if made on the date hereof,
except to the extent such representations and warranties speak specifically to
an earlier date in which case they shall have been true and correct on such
date. In addition, Borrower, LEAF and Servicer each severally represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) that (a) no unwaived Facility Termination Event or Event of
Default (nor any event that but for notice or lapse of time or both would
constitute an unwaived Facility Termination Event or Event of Default) shall
have occurred and be continuing as of the date hereof nor shall any unwaived
Facility Termination Event or Event of Default (nor any event that but for
notice or lapse of time or both would constitute an unwaived Facility
Termination Event or Event of Default) occur due to this Amendment becoming
effective, (b) Borrower, LEAF and Servicer each has the power and authority to
execute and deliver this Amendment and has taken or caused to be taken all
necessary actions to authorize the execution and delivery of this Amendment,
(c) no consent of any other person (including, without limitation, members or
creditors of Borrower, LEAF or Servicer), and no action of, or filing with any
governmental or public body or authority is required to authorize, or is
otherwise required in connection with the execution and performance of this
Amendment, other than such that have been obtained, (d) the Secured Loan
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of Servicer, LEAF and the Borrower, enforceable against them
in accordance with its terms except as the enforceability thereof may be limited
by bankruptcy, insolvency, moratorium, reorganization and other similar laws of
general application affecting creditors’ rights generally and by general
principles of equity (whether such enforceability is considered in a proceeding
in equity or law), and (e) the execution, delivery and performance of this
Amendment will not violate any provision of any existing law or regulation or
any order or decree of any court, regulatory body or administrative agency or
the certificate of formation or the limited liability company agreement of
Servicer, LEAF or Borrower or any material indenture, agreement, mortgage, deed
of trust or other instrument to which Servicer, LEAF or the Borrower is a party
or by which it is bound.

SECTION 5. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined, exercised and enforced subject in all respects to
such amendments, and the terms of this Amendment shall be a part of the Secured
Loan Agreement for any and all purposes. Except as modified and expressly
amended by this Amendment, the Amendment is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect.

 

2



--------------------------------------------------------------------------------

SECTION 6. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.

SECTION 7. Counterparts. For the purpose of facilitating the execution of this
Amendment and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts, each of which shall be deemed to be an original
and together shall constitute and be one and the same instrument.

SECTION 8. Severability of Provisions. If any one or more of the provisions or
terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.

SECTION 9. Amendment. This Amendment may be amended or modified from time to
time by the parties hereto, but only by an instrument in writing signed by each
of the parties hereto.

SECTION 10. Headings. The Section headings are not part of this Amendment and
shall not be used in its interpretation.

[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

LEAF FUND II, LLC,

  as Borrower   By:    /s/ Miles Herman     Name: Miles Herman     Title: VP –
Equipment Leasing

LEASE EQUITY APPRECIATION FUND II, L.P.,

  as Seller   By:   LEAF FINANCIAL CORPORATION,     as General Partner   By:  
/s/ Miles Herman     Name: Miles Herman     Title: President/COO

LEAF FINANCIAL CORPORATION, as Servicer

  By:   /s/ Miles Herman     Name: Miles Herman     Title: President/COO

LEAF FUNDING INC., as Originator

  By:   /s/ Miles Herman     Name: Miles Herman     Title: Executive Vice
President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

Collateral Agent and Securities Intermediary

  By:    /s/ Diane L. Reynolds     Name: Diane L. Reynolds     Title: Vice
President

WESTLB AG, NEW YORK BRANCH, as Lender

  By:   /s/ Matthew Tallo     Name: Matthew Tallo     Title: Executive Director
  By:   /s/ Vesselina Koleva     Name: Vesselina Koleva     Title: Director